DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions.
 
2. 	The Office action is in response to the patent application filed on September 29, 2020.  The application contains 43 claims, where claims 1-25 have been canceled, claims 26-43 are pending.  Claims 26-43 are directed to a method, an apparatus, and a computer-readable storage medium for a server establishing a secure session with a client deice where a private key used in the handshake when establishing the secure session is stored in a different server.

 Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
            A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 
           Claim 26-43 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No.10,791,099. This is a statutory double patenting rejection.
	Claims 26-43 of instant application are identical to Claims 1-18 of issued U.S. Patent No. 10,791,099.
Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571)272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        


/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492